Citation Nr: 0109469	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability. 

6.  Entitlement to the assignment of a higher disability 
evaluation for service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 

7.  Entitlement to increased (compensable) rating for 
service-connected residuals of a fracture of a nasal bone. 

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1998, a statement of the case was issued in 
March 1999, and a substantive appeal was received in April 
1999.  

The veteran's April 1999 substantive appeal appears to raise 
a claim for entitlement to an earlier effective date, but the 
veteran did not specify which issue this was in reference to.  
This matter is referred to the RO for clarification and 
disposition as appropriate.


REMAND

The Board first notes that it does not appear from the record 
that all pertinent medical records have been obtained.  In 
this regard, at a VA PTSD examination in April 1999, the 
veteran indicated that he was continuing to receive treatment 
from a Dr. Bainbridge and from a Dr. Sprague.  However, it 
appears that the most recent outpatient treatment records in 
the claims file are from 1997. 

Likewise, private treatment records suggest that the veteran 
made application for Social Security disability benefits.  
According to an April 1999 VA PTSD examination, the veteran 
was actually receiving Social Security disability payments.  
Appropriate action to obtain all records associated with any 
Social Security claim must be accomplished. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In view of the above, the Board finds that it may not 
properly proceed with appellate review at this time.  
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Ro should review the claims file 
and take any necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  The RO's efforts in this regard 
should include steps to obtain all 
pertinent VA medical reports (not already 
of record) as well as all pertinent 
private medical treatment reports (not 
already of record) with special attention 
to obtaining all pertinent records from 
Dr. Bainbridge and Dr. Sprague.  The RO 
should also take appropriate steps to 
ensure that all Social Security records 
are made of record.  

2.  The veteran should be scheduled for 
special VA examinations in connection 
with the issues on appeal.  It is 
imperative that the claims files be made 
available to the examiners for review in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  With regard to 
the nasal fracture and PTSD examinations, 
the appropriate examiners should clearly 
report all clinical findings to allow for 
proper evaluation under VA diagnostic 
criteria.  With regard to the service 
connection issues, the examiners should 
clearly report all pertinent diagnoses 
and offer etiology opinions regarding the 
relationship, if any, between any of the 
claimed disorders which are found to 
exist and the veteran's military service.  
Additionally, the sinusitis and headache 
examiner(s) should offer an opinion 
regarding whether any found sinusitis 
and/or headache disorder was caused by 
the service-connected nasal fracture or 
aggravated thereby.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that all pertinent 
evidence is obtained and reviewed and to comply with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).








 



